The opinion of the Court was delivered by
Manning, J.
From a conviction of larceny and judgment tbereon the defendant appealed.
On filing tbe record here the Attorney-General applied for and obtained a writ of certiorari to the clerk of the lower court to have the minutes of that court corrected, and for a transcript of the corrected minutes to he forwarded here. The correction was expected to shew that the prisoner was present in court when the verdict of the jury was rendered, the record in its then condition failing to shew the fact.
The clerk’s return certifies that he has carefully examined all the papers in the case, and especially the minutes of the court of the day when the jury rendered the verdict, and that he finds nothing that is not already contained in the transcript.
There is no mention in that of the prisoner’s presence in court when the verdict was returned. This cannot be dispensed with in a trial for a felony. State vs. Ford, 30 Ann. 311.
Therefore, it is ordered and decreed that the judgment of the lower court is avoided and reversed, the verdict of the jury is set aside, and the case is remanded for a new trial of the accused.